46 F.3d 1147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard Salvador GUTIERREZ, Defendant-Appellant.
No. 94-50296.
United States Court of Appeals, Ninth Circuit.
Submitted:  Dec. 19, 1994.*Decided:  Jan. 6, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Richard Salvador Gutierrez appeals his sentence under the Sentencing Guidelines imposed following his conviction for bank robbery, in violation of 18 U.S.C. Sec. 2113(a).  He contends that he has the right to attack collaterally a state robbery conviction used to enhance his sentence under U.S.S.G. Sec. 4B1.1, the career offender provision of the Sentencing Guidelines.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
A defendant has no constitutional or statutory right to attack collaterally a prior conviction used for sentence enhancement under the Armed Career Criminal Act, 18 U.S.C. Sec. 924(e), unless the prior conviction was obtained in violation of the defendant's right to appointed counsel.  Custis v. United States, 114 S.Ct. 1732, 1734 (1994).  The Sentencing Guidelines do not provide an independent source of authority for a collateral challenge.  United States v. Fondren, No. 93-50470, slip op. at 15581 (9th Cir.  December 19, 1994).


4
Gutierrez contends that the background note to section 4A1.2 of the November 1, 1992 version of the Sentencing Guidelines permits a sentencing court to review prior convictions.  This contention is foreclosed by Fondren, slip op. at 15581, in which we held that "[a] 1993 clarification to the same section of the Guidelines removes any lingering uncertainty [that the section does not provide an independent source of authority for a collateral challenge]." Accordingly, Gutierrez's sentence is


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3